FOURNET, Chief Justice
(concurring in part and dissenting in part).
I am in full accord with the views 'expressed in the majority opinion to the effect that a simulation pure and simple is an absolute nullity, and, as such, imprescriptible.
However, I cannot subscribe to the view of the majority in so far as it adjudicates upon the alternative plea — which adjudication is, at best, an advisory opinion — affecting collation, for collation is “the supposed or real return to the mass of the succession which an heir makes of property * * * he received in advance of his share or otherwise, in order that such property may be divided together with the other effects of the succession” (R.C.C. 1227), and it cannot be determined whether such collation may be due and demanded by reason of infringement upon the legitime of the other forced heirs unless and until the value of the estate as a whole is finally fixed in the succession proceedings, and proper action taken to have the succession property partitioned. See, R.C.C. 1234. Furthermore, the donee may retain the gift by renouncing the succession, being subject to collate only “the sum necessary to complete” the legitimate portion (R.C.C. 1237) ; is not required to collate if the gift was intended as an extra portion and does not infringe the legitime (R.C.C. 1231); and has the right to choose to “make the collation in kind or by taking less” (R.C.C. 1255). Besides, “The donee * * * may keep possession of the same [property donated] until the final reimbursement of the sums to him due for the necessary and useful expenses which he has made thereon, after deducting the amount of the damage the estate has suffered through his fault or neglect * * R.C.C. 1268.
Moreover, I entertain serious doubt as to the correctness of the majority view with respect to the prescription applicable to the action of collation, for although the heir has a right to renounce the succession and', retain the gift under R.C.C. 1237, “The faculty of accepting or renouncing a succession becomes barred by the lapse of time required for the longest prescription of the rights to immovables” (R.C.C. 1030),. which is 30 years. R.C.C. 3475.